Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the claims to state a “plurality of interfaces”, a “plurality of sequencers”, a “plurality of address managers”, a “plurality of data processing units”, a “first plurality of data processing units”, and a “plurality of data processing unit”.  These amendments are not supported by the original disclosure and are thus new matter.  The original claims and the specification note, specifically, a “set” of elements and not a “plurality” or “plural” of elements.  There does not In re Barker.  MPEP 2163.05 covers amendments that change the scope of the claim, e.g. “set” to “plurality”, and notes that “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.”  In this specific case, that “plurality” is a narrowing of “set” such to exclude 0 and 1.  Additionally “set” is not synonymous with “plurality” for the same reason.  For these reasons the amendments to “plurality” over “set” are not supported.  Examiner would suggest Applicant change the limitation to “at least one” or back to “set”.
Applicant has further amended the claims to state “…interfaces each individually linking a corresponding processing unit to an individual sequencer…” which lacks support. The original disclosure makes no mention of the interface(s) being individually linked to an individual sequencer, if anything FIG. 1 explicitly shows an interface linking to more than one sequencer when there are plural (e.g. processing unit U1 is connected to sequencer 5-1 and 5-m). The specification notes the set of interfaces are linked to a set of sequencers but does not detail the nature of the linking much less that they are individual.  Examiner points Applicant to claim 9, in contrast, noting ‘at least one…’ which is supported in comparison to ‘individually’.  Similar rationale extends to the limitation “…wherein each individual sequencer is couplable to one of the plurality of interfaces through programmable switches and without any intervening sequencers…”  Applicant has not pointed out any explicit support for these amendments but the sole source seems to perhaps be in FIG. 1.  While FIG. 1 illustrates things in the 
With regards to both of the above the question is whether or not the specification sufficiently describes the invention now claimed. In both instances the argued support would, at best, seem to come by way of an example or illustration but the amendments are set in a way to specifically exclude versions that the specification either includes (e.g. “set”) or doesn’t adequately described (e.g. “individually linking”). The question is not whether the specification has these examples or could function this way – the amendments aren’t about that – it’s whether the original disclosure sufficiently describes the exclusion/narrowing now claimed. Examiner points to MPEP 2163.05 again, specifically section II, that Applicant "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."  Examiner would suggest removing the limitations in question.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNicholl et al., US Patent 9,098,462 (herein McNicholl) in view of Kaneko et al., US Pub No. 2008/0270658 (herein Kaneko).
As to claim 1, McNicholl teaches: A communication architecture (FIG. 1) for exchanging data between processing units that are able to operate in parallel (C. 1 L. 37-45 “the communication… is non-locking”), wherein the communication architecture comprises a communication system (FIG. 1 the connection between MMU 170, memory 150, cores 110 and 120) comprising: a plurality of interfaces each individually linking a corresponding processing unit to an individual sequencer (FIG. 1, MMU 170 [sequencer] connected to 1st core 110 and 2nd core 120 and memory 150; C. 4 L. 48-50 “A memory management unit 170 may control access to the shared memory 150 by the processing cores 110, 120” the interfaces on the units themselves), and wherein each individual sequencer is couplable to one of the plurality of interfaces through programmable switches and without an intervening sequencers (), and a plurality of address managers (FIG. 1, MMU 170) configured to allocate each processing unit ports for access to the shared memory (C. 4 L. 48 – C. 5 L. 18).
McNicholl does not specifically teach: a plurality of sequencers configure to define, for each processing unit, time intervals of access to a shared memory accessible by the processing units for writing and reading data, for the sequential arbitration of accesses to said memory, wherein the shared memory is accessible by a single interface within a particular time interval.  While McNicholl teaches a shared memory with sequential arbitration (FIG. 1, shared memory 150; C. 6 L. 6-12 “the memory address 114-117…may be numbered sequentially”) and makes notices of temporal partitioning (C. 3 L. 19-23) it does not explicitly note the use of time intervals to control access.
	However, Kaneko teaches the use of equally distributing access to a shared memory (FIG. 1, Shared Memory 1-23) in a multiprocessor system (FIG. 1 Multiprocessor 1-1) based on time periods [intervals] controlled by the communication between bus units [sequencers] (Abstract, [0029]) in order to prevent one processor from dominating access to a shared memory. With specific regard to the 
As to claim 2, McNicholl/Kaneko teaches: The architecture as claimed in claim 1, furthermore comprising a configuration memory intended to communicate with the address managers and intended to receive access tables, for each processing unit, for accessing the access ports and the shared memory (McNicholl C. 5 L. 52-53, memory management tables, ports as per ARINC 653).
As to claim 3, McNicholl/Kaneko teaches: The architecture as claimed in claim 2, comprising an error detection means associated with at least one of said configuration memory and said shared memory (Kaneko Abstract, The bus IF restricts to N requests [error]).
As to claim 4, McNicholl/Kaneko teaches: The architecture as claimed in claim 1, in which the sequencers of the plurality of the sequencers are time-division multiple access (TDMA) sequencers (Kaneko FIG. 1).
As to claim 5, McNicholl/Kaneko teaches: The architecture as claimed in claim 1, in which the sequencers of the plurality of sequencers comprise configurable means of selective linking of said sequencers to the interfaces (Kaneko Abstract, FIG. 1).
As to claim 6, McNicholl/Kaneko teaches: The architecture as claimed in claim 1, in which the shared memory comprises, for each processing unit, at least two memory locations comprising at least one memory location for storing sampled messages and/or at least one memory location for storing data queues (McNicholl C. 3 L. 50-59 the ARINC 653 standard supports both sampling and queued messaging).
As to claim 7, McNicholl/Kaneko teaches: The architecture as claimed in claim 1, in which all or some of the constituent elements of the architecture are integrated into one and the same integrated circuit (McNicholl FIG. 1 shared memory is one IC.  Alternatively McNicholl notes the use of ASIC setups at C 15. L 26-29).
As to claim 8, this is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
As to claim 9, McNicholl/Kaneko teaches: The processing system as claimed in claim 8, comprising a first plurality of processing units and at least one second plurality of processing units, the units of each plurality of processing units being linked by means of at least one communication system each connected to one or more shared memories (McNicholl FIG. 1 cores 110 and 120 having partitions, e.g. 130 and 140).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
While the Examiner's interpretation of "a set" is correct as a mathematical abstraction, the disclosure in the Specification provides further support and examples of the "set" being a plurality.
This argument is not persuasive. While Examiner acknowledges that the specification provides examples where the elements are plural, e.g. interfaces 4-1, 4-2, … 4-n, the question for support here is whether the specification provides support for Applicant to narrow the claims from “set” to “plurality”, i.e. to exclude singular. Given that the specification and original claims made use of the term “set” and only show plural as an admitted example, the original disclosure does not describe the number of In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
Examiner suggests that Applicant revert the limitations to “set” in the interest of resolving concerns. Even if Applicant believes there to be support, the amendments are not patentibly distinct over McNicholl/Kaneko. Even assuming arguendo, that McNicholl/Kaneko doesn’t teach plural elements, MPEP 2144.04 notes that duplication of parts is obvious. Alternatively, if Applicant believes “plural” is not a narrowing of “set” then it should not be a concern to change the limitation back to “set”.
However, McNicholl's connections are all linked to the same MMU 170. Therefore, a single McNicholl's MMU 170 cannot disclose "a plurality of interfaces each individually linking a corresponding processing unit to an individual sequencer of a plurality of sequencers" (emphasis added) of amended claim 1.
Examiner agrees that McNicholl does not show multiple sequencers which is part of the reason Kaneko is brought in to render those differences obvious. Examiner would also note that even assuming arguendo that making something plural is obvious to do as per MPEP 2144.04.
Furthermore, the Office Action relies on Kaneko's set of bus units for its alleged disclosure of sequencers of claim 1. However, Kaneko's bus units 1-12 and 1-17 couple the processors PU0 and PU1 to the shared memory 1-23 in series, i.e., the bus unit 1-17 is coupled to the bus unit I- 12. Therefore, Kaneko cannot disclose "wherein each individual sequencer is couplable to one of the plurality of interfaces through programmable switches and without any intervening sequencers" (emphasis added) of amended claim 1.
This argument is not persuasive. In Kaneko some connections do rely on two buses in serial, e.g. PU0 to Bus IF unit to Shared Bus IF unit to shared memory but the interfaces themselves, what’s claimed, do not involve intervening sequencers. If Applicant means to discuss communication from the processing units to the memory itself not involving intervening sequencers, then the claims should say so. Such limitations would likely overcome Kaneko.
Amended claim 1 provides: "wherein the shared memory is accessible by a single interface within a particular time interval" (emphasis added). Kaneko does not disclose or suggest the foregoing feature of amended claim 1.
This argument is not persuasive. As noted above in the rejection the claims are open ended by use of the transitional phrase ‘comprising’. Comprising a single interface in a particular time does not limit other interfaces.
Examiner points Applicant to the annotated McNicholl, FIG. 1 and Applicant’s FIG. 1 below, provided in an effort to clarify the rejections.
McNicholl FIG. 1 shows:

    PNG
    media_image1.png
    460
    693
    media_image1.png
    Greyscale


Applicant FIG. 1 shows:

    PNG
    media_image2.png
    842
    723
    media_image2.png
    Greyscale


Applicant’s recent amendments appear to be an attempt to clarify the connections but do so in a way that lacks clear support. While it’s possible the limitations are supported they are still anticipated by the current art as written (e.g. see argument c and d above). In the interest of compact prosecution, Examiner would suggest that Applicant incorporate one or more of the dependent claims while expanding the limitations therein and/or clarifying the claim limitations remarked on above.  For example:
Incorporating the error detection of claim 3 into claim 1 and providing further clarification, e.g. “detecting and correcting corrupted data bits on the basis of the value of the other bits of a word that is stored in memory.”
Incorporating the TDMA sequencer of claim 4 into claim 1 and providing further clarification, e.g. “The configuration of these time intervals, for each period, is either loaded at startup or stored permanently in the sequencers.”
Clarifying the address manager already in claim 1, e.g. “The managers 6-1, 6-2...,6-m are supervised by a configuration memory into which can be loaded one or more access tables for accessing the ports p1, p2, ...,pm to the memory before any use or while in use. The loading of 
A combination of e and g above, e.g. “It is also seen in FIGURE 1 that the configuration memory 7 and the shared memory 3 are each endowed with an error correction module 9, 10 which ensures detection and/or correction of errors in the data stored in the memories 3 and 7. This may for example entail detecting and correcting corrupted data bits on the basis of the value of the other bits of a word that is stored in memory.”
There are other aspects that could overcome the current rejections, the above are merely exemplary options. Examiner is unable, at this time, to identify what would place the claims in condition for allowance but it may take more than one of the above clarifications. The specification, as written, is unfortunately very brief and thus many of the aspects of the system lack details that would help them overcome basic art. It may be such that the best path forward is to focus on something that would not be obvious absent hindsight if the details themselves are not new. Examiner is available for an interview to discuss the above ideas or others.

Conclusion
Applicant's amendment necessitated the revised/new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183